        Case 1:15-cr-00536-PGG Document 1128 Filed 03/17/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007


                                                  March 17, 2021
BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:      United States v. Omar Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

                As requested by Your Honor’s Law Clerk, the Government writes to clarify that
the letter brief that the Government filed on March 15, 2021 (Dkt. 1126) was in opposition to
defendant Omar Amanat’s supplemental Rule 29 letter motion, filed on March 12, 2021 (Dkt.
1125).

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                           By:           /s/
                                                  Joshua A. Naftalis
                                                  Andrea M. Griswold
                                                  Daniel M. Tracer
                                                  Assistant United States Attorneys
                                                  (212) 637-2310/1205/2329

cc:    Defense Counsel
